Exhibit (e)(1) AMENDED SCHEDULE A with respect to the AMENDED AND RESTATED MANAGEMENT AGREEMENT between ING VARIABLE INSURANCE TRUST and ING INVESTMENTS, LLC Name of Series Annual Investment Management Fee (as a percentage of average daily net assets) ING GET U.S. Core Portfolio – Series 5 0.25% Offering Period 0.60% Guarantee Period ING GET U.S. Core Portfolio – Series 6 0.25% Offering Period 0.60% Guarantee Period ING GET U.S. Core Portfolio – Series 7 0.25% Offering Period 0.60% Guarantee Period ING GET U.S. Core Portfolio – Series 8 0.25% Offering Period 0.60% Guarantee Period ING GET U.S. Core Portfolio – Series 9 0.25% Offering Period 0.60% Guarantee Period ING GET U.S. Core Portfolio – Series 10 0.25% Offering Period 0.60% Guarantee Period ING GET U.S. Core Portfolio – Series 11 0.25% Offering Period 0.60% Guarantee Period ING GET U.S. Core Portfolio – Series 12 0.25% Offering Period 0.60% Guarantee Period ING GET U.S. Core Portfolio – Series 13 0.25% Offering Period 0.60% Guarantee Period ING GET U.S. Core Portfolio – Series 14 0.25% Offering Period 0.60% Guarantee Period
